Citation Nr: 1047021	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 until December 
1967, June 1970 until September 1975, and September 1975 until 
June 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held via video 
conference in April 2010.  

The Board notes that in the April 2009 Statement of the Case, the 
RO indicated that the Veteran's claim was received in April 2008, 
after his submission of additional stressor verification 
evidence.  However, as the Veteran's has repeatedly provided 
evidence prior to the expiration of the appeal period of his 
rating decisions, his previous rating decisions were not final, 
including the original February 2007 rating decision that is thus 
the one on appeal.  38 C.F.R. § 3.156(b).

The Board also notes that the February 2007 rating decision 
included decisions on other claims for service connection.  
However, the Veteran only filed a Notice of Disagreement in 
regards to his PTSD claim.  As such, those claims are not 
currently before the Board.

Recent case law mandates that a claim for a mental health 
disorder includes any mental disorder that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue of service 
connection for PTSD to the broader issue of entitlement of 
service connection for a psychiatric disability, as is reflected 
on the cover page.



FINDING OF FACT

The evidence of record shows that the Veteran's psychiatric 
disorder, specifically PTSD, is related to his active military 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
psychiatric disorder, specifically PTSD, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease diagnosed 
after discharge, if all the evidence establishes it was incurred 
in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran contends that he has a psychiatric disorder due to 
his Vietnam service.  The Board notes that the Veteran has not 
claimed service connection for major depressive disorder, but 
that under Clemons, 23 Vet. App. at 5-6, his current claim for 
service connection for a psychiatric disorder encompasses a claim 
for service connection for depression.  

In regards to the PTSD claim, in a July 2006 stressor statement, 
the Veteran reported that while in Vietnam he was supporting an 
operation on a landing zone, when he was left behind by his unit, 
at which time he was exposed to possible capture.  During his 
April 2010 Board hearing, the Veteran also reported that same 
incident of supporting an operation at a landing zone.  Although 
he reported that he never engaged in combat with the enemy, he 
was worried that there might be engagement at that time.

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  As the Veteran's claimed stressor involves 
activities that involve hostile military activity, namely that he 
feared hostile military activity while delivering artillery on a 
landing zone, these new regulations affect the current question 
regarding the Veteran's claimed stressor.  The Board further 
notes that the Veteran has been consistent with his report of 
that stressful event.  As such, the Board finds that the 
Veteran's claimed in-service stressful event actually occurred.

The Board also notes that the Veteran has a current medical 
diagnosis of PTSD.  Although some medical evidence only provides 
diagnoses of major depressive disorder, other evidence indicates 
that the Veteran has a current diagnosis of PTSD.  A May 2006 
private psychological evaluation by psychologist L.J.P. noted 
that the Veteran had moderate to severe PTSD symptoms and 
diagnosed him with major depressive disorder, recurrent, and rule 
out PTSD - moderate to severe.  

The Veteran received a VA examination in January 2007, wherein 
the examiner noted that only one of the Veteran's stressors met 
the criteria for PTSD, that being that while he was supporting an 
operation in Vietnam, the Veteran and 3 other men were left at a 
landing zone in an area where other troops were being pulled out.  
The Veteran reported that he feared that they would be left there 
and get killed or captured, though the last cavalry unit 
eventually pulled them out.  The examiner noted that the overall 
level of traumatic stress exposure of the Veteran was low.  The 
January 2007 VA examiner found the Veteran to meet the DSM-IV 
stressor criterion for PTSD, due to his combat-related 
experience, and diagnosed him with PTSD.  

The record also indicates that the Veteran's has been found by 
medical examiners to have a link between current symptomatology 
and the claimed in-service stressor.  The January 2007 VA 
examiner found the Veteran to have PTSD related to the Veteran's 
claimed combat-related experience.  The January 2007 VA examiner 
specifically found the landing zone incident reported by the 
Veteran to meet PTSD stressor criteria and characterized it as 
combat-related.  Although the Veteran reported that he never 
engaged in combat with the enemy, his stressor was combat-
related, in his fear of hostile military activity.  Furthermore, 
his fear of engagement meets stressor requirements under the new 
38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  As 
such, the examiner essentially found the Veteran's claimed in-
service stressor to cause his PTSD.  

Additionally, the private therapist, G.K.D. made similar 
findings, if not specific findings supporting the Veteran's 
claim.  In June 2008, G.K.D. noted that the Veteran appeared to 
have trauma related to the war experience.  In November 2008, 
G.K.D. further noted that the Veteran reported nightmares about 
the war, problems with sleep, and problems with distrust; there 
was more and more evidence of PTSD with the disclosure of those 
symptoms.  

The evidence of record thus indicates that the Veteran has a 
current medical diagnosis of PTSD, that his statements are 
credible supporting evidence that the claimed in-service 
stressful event actually occurred, and that medical evidence has 
found a link between his current symptomatology and the claimed 
in-service stressor.  As such, the Board finds that the claim for 
service connection for a psychiatric disorder, specifically PTSD, 
is granted.

To the extent the Veteran asserts a separate service connection 
claim for depression, the Board finds that any symptoms of 
depression are part and parcel of the service connection claim 
for PTSD granted herein, in accordance with Clemons v. Shinseki, 
23 Vet. App. 1, 5-6 (2009) and upon reference to the schedule of 
ratings for mental disorders that rates all mental disorders 
according to a general rating formula.  38 C.F.R. § 4.130 (2010). 


ORDER

Service connection for an acquired psychiatric disorder, 
specifically PTSD, is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


